    Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 1 of 8 Page ID #267




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ALBERT WINFREY-BEY,                               )
                                                      )
                 Plaintiff,                           )
                                                      )
    vs.                                               )           Case No. 20-cv-1282-NJR
                                                      )
                                                      )
    JOHN BALDWIN, JON FATHEREE,                       )
    ASSISTANT WARDEN MCABEE,                          )
    DAVID STOCK, MAJOR MACOBY,                        )
    MAJOR JOHNSON, MAJOR HARRIS,                      )
    LT. JACK, C/O VOLLS, MONIKA                       )
    CHRISTIANSON, CHRISTOPHER                         )
    BOEHLER, C/O TOEINESS,                            )
    CHAPLAIN LAMBERT-GOHEEN, and                      )
    JOHN DOE CORRECTIONAL                             )
    OFFICER,                                          )
                                                      )
                 Defendants.                          )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Albert Winfrey-Bey, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Graham Correctional Center, brings this action pursuant

to 42 U.S.C. § 1983 for deprivations of his constitutional rights while he was at Centralia

Correctional Center. In his Complaint (Doc. 1), Winfrey-Bey alleges Defendants retaliated against

him, subjected him to inhumane conditions, and interfered with his religious practice. 1 Winfrey-

Bey seeks declaratory judgment and monetary damages.




1
  In addition to his Complaint, Winfrey-Bey has filed a number of exhibits and supplements (Docs. 9, 16,
18, and 21). To the extent any of the supplements seek to add additional claims and clarify original claims,
the Court does not allow piecemeal amendments. Thus, those potential claims are DISMISSED without
prejudice.
                                                     1
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 2 of 8 Page ID #268




       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                          The Complaint

       Winfrey-Bey’s Complaint is lengthy and confusing. It is 102 pages in length and contains

numerous exhibits and information on the Moorish Science Temple. His actual statement of claim

is found in the second part of his Complaint at pages 17-23 (Doc. 1-1, pp. 17-23). His Complaint

also contains numerous piecemeal exhibits (Docs. 9, 16, 18, and 21). The Court has done its best

to decipher the following allegations from the Complaint (Doc. 1): On October 25, 2018, Winfrey-

Bey was called to a meeting with Warden Jon Fatheree, Major Macoby, Major Harris, and Major

(also identified as a Lieutenant) Johnson regarding a complaint Winfrey-Bey made to the state

against Fatheree (Doc. 1-1, p. 17). In response to Winfrey-Bey’s complaint, the officers wrote a

false disciplinary report and placed Winfrey-Bey in segregation (Id.). Winfrey-Bey initiated a

hunger strike to demonstrate his outrage over the disciplinary report. Fatheree destroyed the

disciplinary report and placed Winfrey-Bey in the infirmary to address his hunger strike (Id. at

p. 18). Lieutenant Jack placed him in a cell designed for psychiatric patients and which lacked

electrical outlets and hot running water (Id.). The cell was also freezing cold. He spoke with

Warden Stock about the conditions, but Stock stated that he was not cold in the cell (Id.). Winfrey-

Bey believes he was placed in the cell in retaliation for his complaint to the state.




                                                  2
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 3 of 8 Page ID #269




        Winfrey-Bey sent a letter to John Baldwin about Fatheree’s actions, but he did nothing

(Doc. 1-1, p. 18). Fatheree then directed the law librarian, Christopher Boehler, to block Winfrey-

Bey’s access to the law library (Id. at p. 19). Although Winfrey-Bey had court deadlines, he was

not allowed access.

        Winfrey-Bey also alleges that his mail was opened by Monika Christianson on three

occasions: two letters that were returned from a congressman and one letter returned from the

NAACP Legal Defense Fund (Doc. 1-1, p. 19). Although he acknowledges that the addresses were

possibly undeliverable, he found Christianson’s explanation for their return unbelievable because

the letters were about her boss’s actions (Id.).

        On July 31, 2019, Fatheree removed the “Bey” from Winfrey-Bey’s last name (Doc. 1-1,

p. 20). Winfrey-Bey alleges that Fatheree did not have the authority to remove the last name

because that authority lies with the assistant warden of programs and Fatheree is the chief

administrative officer (Id.). Fatheree also supported “psychic attacks” by Boehler, Volls, McAbee,

Toeiness, and Correctional Officer John Doe (assigned to the library desk), which consisted of

using the name “Winfrey” as opposed to “Winfrey-Bey”(Id.).

        Chaplain Lambert-Goheen also violated Winfrey-Bey’s religious rights when she

interrupted a meeting to discuss Winfrey-Bey’s head covering, a skull cap he wore in place of his

fez which was dirty (Id. at p. 21). He was not allowed to wear the skull cap.

                                       Preliminary Dismissals

        Although Winfrey-Bey seeks to allege several counts, a number of his allegations fail to

state a claim. He alleges that Fatheree and Boehler blocked his access to the law library, despite

Winfrey-Bey having court deadlines (Doc. 1-1, p. 59). “[T]he mere denial of access to a prison

law library or to other legal materials is not itself a violation of a prisoner’s rights; his right is to



                                                   3
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 4 of 8 Page ID #270




access the courts, and only if the defendants’ conduct prejudices a potentially meritorious

challenge to the prisoner’s conviction, sentence, or conditions of confinement has this right been

infringed.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). To state a claim, a plaintiff must

explain “the connection between the alleged denial of access to legal materials and an inability to

pursue a legitimate challenge to a conviction, sentence, or prison conditions.” Ortiz v. Downey,

561 F.3d 664, 671 (7th Cir. 2009) (internal quotation and citation omitted). Although he states that

he had court deadlines, Winfrey-Bey fails to include what those deadlines were, whether he missed

the deadlines because of defendants’ actions, and whether he was unable to pursue those claims

because of defendants’ actions. Accordingly, this potential claim is DISMISSED without

prejudice for failure to state a claim. The Court finds, however, that Winfrey-Bey adequately

alleges a retaliation claim, which includes the denial of access to the law library in retaliation for

writing a complaint to the state, as discussed below.

       Winfrey-Bey also seeks to state a claim against Fatheree, Boehler, Volls, McAbee,

Toeiness, and John Doe for their “psychic attacks,” namely their failure to refer to him by “Bey”.

Although he cites the Eighth and Thirteenth Amendments, as well as a number of other domestic

and international agreements, he fails to indicate how his rights were violated, other than to say

the failure to include “Bey” was dehumanizing and constituted bullying. Without something more,

however, the Court finds that these allegations also fail to state a claim. Thus, this potential claim

is also DISMISSED without prejudice.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following six counts:

       Count 1:        First Amendment retaliation claim against Fatheree, Major
                       Macoby, Major Harris, Major/Lieutenant Johnson, and John

                                                  4
    Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 5 of 8 Page ID #271




                          Baldwin for writing a false disciplinary ticket in retaliation for
                          Winfrey-Bey’s complaint against Fatheree to the state
                          legislature.

        Count 2:          Eighth Amendment conditions of confinement claim against
                          Lieutenant Jack and Warden Stock for placing him in a cell with
                          no electrical outlets, hot water, or adequate heat.

        Count 3:          First Amendment retaliation claim against Lieutenant Jack and
                          Warden Stock for placing him in a cell which lacked electrical
                          outlets, hot water, and adequate heat.

        Count 4:          First Amendment interference with mail claim against Monika
                          Christianson for opening and returning three pieces of
                          “privileged” mail.

        Count 5:          First Amendment and RLUIPA claim against Lambert-Goheen
                          for requiring Winfrey-Bey to remove his religious cap during
                          ceremonies.

        Count 6:          First Amendment retaliation claim against Fatheree and
                          Boehler for denying Winfrey-Bey access to the law library.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 2 This includes any potential claims

under any other constitutional amendment, treaty, or administrative code.

                                                   Severance

        Count 4 regarding Winfrey-Bey’s mail and Count 5 regarding his religious cap are

unrelated to the other claims in this case. Accordingly, consistent with George v. Smith, 507 F.3d

605, 607 (7th Cir. 2007), and Federal Rules of Civil Procedure 18 and 20, the Court will sever




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         5
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 6 of 8 Page ID #272




both Count 4 and Count 5 into separate cases and will open new cases with newly-assigned case

numbers.

                                      Remaining Counts

       At this stage, Winfrey-Bey states claims for retaliation in Counts 1, 3, and 6. Antoine v.

Ramos, 497 F. App’x 631, 633-34 (7th Cir. 2012); Bridges v. Gilbert, 557 F.3d 541, 551 (7th Cir.

2009). He also states a viable conditions of confinement claim in Count 2. Townsend v. Fuchs, 522

F.3d 765, 773 (7th Cir. 2008)

                                          Disposition

       For the reasons stated above, Count 4 against Monika Christianson and Count 5 against

Lambert-Goheen are severed into two new cases. In each new case, the Clerk is DIRECTED to

file the following documents:

   x   This Memorandum and Order;

   x   The Complaint (Doc 1);

   x   Winfrey-Bey’s supplemental exhibits (Docs. 9, 16, 18, and 21); and

   x   The motion to proceed IFP (Doc. 2).

       The only claims remaining in this case are Counts 1 against Fatheree, Major Macoby,

Major Harris, Major/Lieutenant Johnson, and John Baldwin; Counts 2 and 3 against Lieutenant

Jack and Warden Stock; and Count 6 against Fatheree and Boehler. Any potential claims against

Volls, McAbee, Toeiness, and John Doe are DISMISSED without prejudice.

       The Clerk of Court shall prepare for Defendants Jon Fatheree, Major Macoby, Major

Harris, Major/Lieutenant Johnson, John Baldwin, Lieutenant Jack, Boehler, and Warden Stock:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the


                                               6
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 7 of 8 Page ID #273




Complaint, and this Memorandum and Order to the defendants’ place of employment as identified

by Winfrey-Bey. If a defendant fails to sign and return the Waiver of Service of Summons (Form

6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate

steps to effect formal service on that defendant, and the Court will require that defendant to pay

the full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Winfrey-Bey, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Winfrey-Bey, and the judgment includes the payment of

costs under Section 1915, Winfrey-Bey will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Winfrey-Bey is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                 7
 Case 3:20-cv-01282-NJR Document 25 Filed 05/18/21 Page 8 of 8 Page ID #274




delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 5/18/2021

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  8
